Citation Nr: 0605929	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946 and from October 4, 1950 to October 16, 1950.  His death 
occurred in October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 RO rating decision, which denied 
the veteran's claim of entitlement to service connection for 
a left leg disability, and determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a left 
knee injury.  

The veteran had requested a hearing at the RO before a 
Veterans Law Judge, which was scheduled for September 2005; 
however, prior to the hearing, he withdrew his hearing 
request.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1942 to 
February 1946 and from October 4, 1950 to October 16, 1950.  

2.  In January 2006, prior to completion of action on the 
claims of entitlement to service connection for a left leg 
disability and of reopening a claim of entitlement to service 
connection for residuals of a left knee injury based on the 
receipt of new and material evidence, the Board received 
notice from the RO that the veteran had died in October 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2006, the Board received notice from the RO that 
the veteran had died in October 2005.  His death comes during 
the pendency of his appeal for entitlement to service 
connection for a left leg disability and for reopening a 
claim of entitlement to service connection for residuals of a 
left knee injury based on the receipt of new and material 
evidence.  A copy of the veteran's obituary as it appeared in 
a newspaper, which was furnished to the RO by the veteran's 
representative, is associated with the file.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for entitlement to service connection for a left 
leg disability and for reopening a claim of entitlement to 
service connection for residuals of a left knee injury based 
on the receipt of new and material evidence has been rendered 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2005).  


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal of the claims for entitlement to service 
connection for a left leg disability and for reopening a 
claim of entitlement to service connection for residuals of a 
left knee injury based on the receipt of new and material 
evidence is dismissed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


